905 F.2d 1530Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Patrick C. LYNN, Petitioner.
No. 90-8010.
United States Court of Appeals, Fourth Circuit.
Submitted May 7, 1990.Decided May 21, 1990.Rehearing Denied June 14, 1990.

On Petition for Writ of Mandamus.
Patrick C. Lynn, petitioner pro se.
PETITION DENIED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Patrick C. Lynn, a South Carolina prisoner, brought this mandamus petition seeking an order directing the district court to allow his 42 U.S.C. Sec. 1983 complaint to be filed.  In the complaint, Lynn alleged that South Carolina prison officials had not complied with the terms of a settlement agreement entered into in several previous 42 U.S.C. Sec. 1983 actions, and that he had been subjected to retaliation as a result of those actions.  The district court construed the complaint as a motion to enforce the settlement agreement and directed Lynn's attorney from the settled case to consult with Lynn and file a motion to enforce the settlement agreement if appropriate.


2
The district court properly construed the complaint as a motion to enforce the settlement agreement, and Lynn's claims can be addressed in proceedings regarding the motion.  Therefore, there is another remedy by which Lynn can obtain the requested relief, and mandamus relief is not appropriate.   In re Beard, 811 F.2d 818, 826 (4th Cir.1987).  Although we grant leave to proceed in forma pauperis, we deny the mandamus petition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.


3
PETITION DENIED.